1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   JANE DOE, an individual; and      No.   2:18-cv-02576-JAM-CKD
     TIFFANY DOE, an individual;
12
                   Plaintiffs,
13                                     ORDER GRANTING IN PART AND
          v.                           DENYING IN PART MOTION FOR
14                                     JUDGMENT ON THE PLEADINGS
     EL DORADO UNION HIGH SCHOOL
15   DISTRICT; CHAS PRIOR,
     Individually; STEPHEN WEHR,
16   Individually; TONY DEVILLE,
     Individually; TARA GRUDIN,
17   Individually; JUSTIN GATLING,
     Individually; and DOES 1
18   THROUGH 20,
19                 Defendants.
20
21       Jane Doe and Tiffany Doe (collectively “Plaintiffs”) filed a

22   complaint against El Dorado Union High School District, and

23   individual Defendants Chas Prior, Stephen Wehr, Tony Deville,

24   Tara Grudin, and Justin Gatling (collectively “Defendants”),

25   alleging Defendants violated Title IX and 42 U.S.C. § 1983, by

26   failing to redress a hostile educational environment after

27   Plaintiffs were sexually assaulted at El Dorado High School

28   (“EDHS.”).   Compl., ECF No. 1, ¶¶ 1,4-5.   Currently before this
                                       1
1    Court is Defendants’ motion for judgment on the pleadings.              Mot.

2    for Judgment on the Pleadings (“Mot.”), ECF No. 35-1.             In this

3    Motion, Defendants only seek judgment on the Title IX claims and

4    section 1983 claims asserted against the individual Defendants.

5    Id.   at 1.   Plaintiffs oppose this Motion.           Opp’n, ECF No. 45.1

6    For the reasons set forth below, the Court GRANTS in part and

7    DENIES in part Defendants’ motion for judgment on the pleadings.

8

9           I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

10         Plaintiffs allege they were “repeatedly sexually harassed

11   and sexually assaulted” by their teacher Daniel Mummy at El

12   Dorado High School during the 2016-2017 school year.             Compl. ¶ 4.

13   Plaintiffs were both minors when the assault took place; Jane Doe

14   and Tiffany Doe are fictitious names utilized to protect their

15   privacy.    Id.

16         El Dorado High School is in the El Dorado Union High School

17   District (“School District”).         Id. ¶ 4.   Id.     Accordingly,

18   Plaintiffs named the School District as a defendant in this case.

19   Id. ¶ 7.    At issue in this motion are the claims against school

20   district employees—individual Defendants Chas Prior, Stephen
21   Wehr, Tony Deville, Tara Grudin, and Justin Gatling.             Mot. at 2.

22   Defendant Chas Prior was the El Dorado High School Principal

23   during the school year Plaintiffs were sexually assaulted.

24   Compl. ¶ 8.       Defendants Tara Grudin and Justin Gatling were the

25   Vice Principals.      Id. ¶¶ 11-12.    Defendant Stephen Wehr was the

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for February 25, 2020.
                                      2
1    Superintendent of the School District and Defendant Tony Deville

2    was the Assistant Superintendent of Human Resources (“The Title

3    IX Coordinator”).     Id. ¶¶ 9-10.

4          Plaintiffs allege they were sexually assaulted by Mummy “in

5    the classroom, hallway, doorway, and outdoor areas of the

6    schoolyard during school hours.”         Compl. ¶ 36.   Plaintiffs

7    maintain that individual Defendants, Prior, Grudin and Gatling

8    observed these actions.      Id.

9          Mummy was convicted of sexual molestation on October 2017.

10   Id. ¶ 56.   After he was arrested, Plaintiffs “were subjected to

11   bullying and unsympathetic conduct by teachers and students.”

12   Id.   ¶¶ 57, 61-62.   Plaintiffs’ parents attempted to address

13   these issues with Principal Prior and Vice Principals Grudin and

14   Gatling, yet they “took no actions to protect or support the

15   Plaintiffs.”    Id. ¶¶ 61, 64-65, 93, 95.      Plaintiffs allege the

16   other individual Defendants, School District’s Superintendent

17   Wehr and Title IX Coordinator DeVille, were also informed of the

18   sexual harassment but failed to investigate.        Id. ¶¶ 83,86,89.

19         Defendants seek judgment on all claims against these five

20   individual Defendants.    Mot. at 2.      Plaintiffs are suing the
21   individual Defendants for alleged violations of Title IX and

22   Section 1983 in their individual capacities.

23   Compl. ¶¶ 128,142,148,161.

24

25                                II.   OPINION

26         A.    Legal Standard
27         A party may move for judgment on the pleadings “[a]fter the

28   pleadings are closed—but early enough not to delay trial.”           Fed.
                                          3
1    R. Civ. P. 12(c).     “Rule 12(c) is ‘functionally identical’ to

2    Rule 12(b)(6) and . . . ‘the same standard of review’ applies to

3    motions brought under either rule.”     Cafasso, U.S. ex rel. v.

4    Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n. 4 (9th Cir.

5    2011).   Accordingly, the Court “must accept all factual

6    allegations in the complaint as true and construe them in the

7    light most favorable to the non-moving party.”     Fleming v.

8    Pickard, 581 F.3d 922, 925 (9th Cir. 2009).     The Court can

9    properly grant judgment on the pleadings “when there is no issue

10   of material fact in dispute, and the moving party is entitled to

11   judgment as a matter of law.”     Id.

12       B.    Judicial Notice

13       In deciding a motion for judgment on the pleadings, the

14   Court is generally limited to the pleadings and may not consider

15   extrinsic evidence.    Shame On You Productions, Inc. v. Elizabeth

16   Banks, 120 F. Supp. 3d 1123, 1143-44 (C.D. Cal. 2015).     However,

17   the Court may consider “documents referenced extensively in the

18   complaint, documents that form the basis of plaintiff's claims,

19   and matters of judicial notice, when determining whether the

20   allegations of the complaint state a claim upon which relief can
21   be granted.”   Lopez v. Regents of University of California, 5 F.

22   Supp. 3d 1106, 1113 (N.D. Cal. 2013).     The Court may take

23   judicial notice of a fact that “is not subject to reasonable

24   dispute because it . . . can be accurately and readily

25   determined from sources whose accuracy cannot be reasonably

26   questioned.”   Fed. R. Evid. 201(b)(2).
27       Defendants ask the Court to take judicial notice of the

28   Complaint for Damages and Demand for Jury Trial filed on
                                        4
1    September 18, 2018.    Defs’ Req. for Judicial Notice, ECF 35-2.

2    Plaintiffs ask the Court to take judicial notice of Defendants’

3    Answer to the Complaint, ECF No. 16.      Plfs’ Req. for Judicial

4    Notice, ECF No. 46, Exh. A.    Neither party objects to the

5    others’ requests but both requests are unnecessary since both of

6    these documents are court filings of which the Court already has

7    knowledge.    Moreover, the Court can only take judicial notice of

8    the existence of these pleadings.      As noted above, for purposes

9    of this Motion, the Court must accept all factual allegations in

10   the Complaint as true.

11       C.   Analysis

12            1.      Title IX Individual Liability

13       Defendants argue Plaintiffs’ First and Second claims

14   against the individual Defendants fail as a matter of law,

15   because Title IX does not support claims against individuals.

16   Mot. at 3.

17       Title IX provides in relevant part:

18       [N]o person . . . shall, on the basis of sex, be

19       excluded from participation in, be denied the benefits

20       of, or be subjected to discrimination under any
21       educational program or activity receiving financial

22       assistance.”

23   20 U.S.C. § 1681.     Whether Title IX supports individual

24   liability claims is not well-established.      The Supreme Court

25   has yet to directly address this question, leaving other

26   courts divided on the issue.    Compare Doe v. Petaluma, 830
27   F. Supp. 1560 (N.D. Cal. 1993) (finding individuals may not

28   be held liable under Title IX), with Mennone v. Gordon, 889
                                        5
1    F. Supp. 53 (D. Conn. 1995) (finding Title IX does support

2    individual claims).

3         Defendants ask the Court to adopt the reasoning in

4    Petaluma.   Reply at 4.    In their opposition, Plaintiffs’

5    request the Court to instead adopt the reasoning in Mennone.

6    Opp’n at 5-6.   Plaintiffs overlook however, that only five

7    years after Mennone was decided, the District of Connecticut

8    found its reasoning in Mennone to be flawed when confronted

9    with the same issue.      See Norris v. Norwalk Public Schools,

10   124 F. Supp. 2d 791, 797.     Notably, the District of

11   Connecticut found the analysis in Petaluma, to be far more

12   persuasive than its own previous ruling.     Id. at 796.   While

13   neither case is binding authority, the Court is persuaded by

14   the reasoning in Petaluma, especially since it is consistent

15   with statements made by the Supreme Court and the Ninth

16   Circuit.    See Davis v. Monroe County Bd. of Educ., 528 U.S.

17   629 (Supreme Court observed it had yet to “exten[d] damages

18   liability under Title IX to parties outside the scope of

19   [the government’s enforcement] power.”     Id. at 641) and Al-

20   Rifai v. Willows Unified School Dist., 469 Fed. Appx. 647,
21   649 (9th Cir. 2012) (“As Plaintiffs concede, Title IX does

22   not create a private right of action against school

23   officials, teachers, and other individuals who are not

24   direct recipients of federal funding.”)

25        In Petaluma, a student attempted to hold her principal

26   and counselor liable under Title IX for allegedly failing to
27   protect her from sexual harassment by another student.     830

28   F. Supp. at 1565, 1577.     The court ultimately dismissed the
                                         6
1    individual claims against the principal and counselor,

2    finding that “individuals may not be held personally liable

3    under Title IX.”    Id. at 1577.   The court found that

4    “[s]ince the Act prohibits discrimination against

5    beneficiaries in programs and activities that receive

6    federal financial assistance . . . it is the educational

7    institution that must be sued for violations of Title IX.”

8    Id. at 1576-1577.    Further, it found its conclusion was

9    reinforced by the statutory provision for administrative

10   enforcement, since it only refers to “actions federal

11   agencies may take against institutions.”        Id.   The court was

12   likewise persuaded by the Ninth Circuit’s holding that

13   individuals may not be liable for discrimination under Title

14   VII.   Id. (citing Miller v. Maxwell’s Int’l Inc., 991 F.2d

15   583, 587-88 (9th Cir. 1993)).      It found that since the

16   “evils [these two amendments] attack are so intimately

17   related . . . it would make little sense to interpret Title

18   IX to permit individual liability absent clear direction

19   from Congress.”     Id.

20          Adopting the reasoning in Petaluma, this Court finds
21   that the five individual Defendants in this case may not be

22   held personally liable under Title IX.     The Court therefore

23   GRANTS judgment for these Defendants on Plaintiffs’ First

24   and Second claims under Title IX, finding that they fail as

25   a matter of law.

26              2.     Eleventh Amendment Immunity
27          Defendants also seek judgment on Plaintiffs Third and Fourth

28   claims for violation of section 1983, claiming they are immune
                                         7
1    from liability under the Eleventh Amendment.      Mot. at 4.

2    Plaintiffs argue Defendants are not immune because their claims

3    are asserted against the individual Defendants in their

4    individual capacity, not in their official capacity.

5        Congress enacted 42 U.S.C. § 1983 to create a private cause

6    of action for violations of the United States Constitution.

7    Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-691 (1978).

8    Local governing bodies are considered “persons” under the statute

9    and are therefore subject to liability under section 1983.      Id.

10   However, “local governing units that are considered part of the

11   State for Eleventh Amendment purposes” are immune from liability.

12   Id. at 690 n. 54.

13       The Eleventh Amendment to the United States Constitution

14   provides that “[t]he judicial power of the United States shall

15   not be construed to extend to any suit in law or equity,

16   commenced or prosecuted against one of the United States by

17   citizens of another state, or by citizens or subjects of any

18   foreign state.”     U.S. Const. Amend. XI.   School districts are

19   considered a state agency for purposes of the Eleventh Amendment.

20   Belanger v. Madera Unified Sch. Dist., 963 F.2d 248 (9th Cir.
21   1992).   Official-capacity suits “generally represent only another

22   way of pleading an action against an entity of which an officer

23   is an agent.”     Monell, 436 U.S. 690, n.55.   Since “[t]he State of

24   California has not waived its Eleventh Amendment immunity with

25   respect to claims brought under section 1983 in federal court,”

26   official-capacity suits against California school officials are
27   precluded under the Eleventh Amendment.      Brown v. Cal. Dep’t of

28   Corr., 554 F.3d 747, 752 (9th Cir. 2009).       Personal-capacity
                                        8
1    suits, on the other hand, are not barred by the Eleventh

2    Amendment.   Hafer v. Melo, 502 U.S. 21, 25 (1991).    This is so

3    even in personal-capacity suits attempting to hold a state

4    official liable for “actions taken in their official capacities.”

5    Id.

6           Plaintiffs do not dispute their suit would be barred had

7    they sued the Defendants in their official capacities.     Opp’n at

8    8-9.   They do dispute, however, Defendants’ attempt to

9    characterize their suit as an official-capacity suit.     Id.

10   Plaintiffs maintain they are suing the individual Defendants in

11   their individual capacity.    Id.   Defendants argue that while it

12   may seem on its face that Plaintiffs have brought forth a

13   personal-capacity suit, they are merely using a pleading device

14   “to circumvent congressional intent” and hold the school

15   vicariously liable for alleged violations of Title IX.     Reply at

16   6-7.   The Court disagrees.

17          In determining whether a suit is an individual or official

18   capacity suit, the Court “must consider the ‘essential nature’ of

19   the proceeding.”    Eaglesmith v. Ward, 73 F.3d 857, 860 (9th Cir.

20   1996) (quoting Ford Motor Co. v. Dept of Treasury, 323 U.S. 459.
21   464 (1945)).    “[W]hen the action is in essence one for the

22   recovery of money from the state, the state is the real,

23   substantial party in interest and is entitled to invoke its

24   sovereign immunity from suit even though individual officials are

25   nominal defendants.”    Ford Motor Co., 323 at 464.   However, when

26   an action “seeks damages against [defendants] personally, the
27   Eleventh Amendment does not restrict [plaintiffs] ability to sue

28   in federal court.”     Hafer, 502 U.S. at 31.
                                         9
1        Here, the intent of the Third and Fourth causes of action

2    are to bring recourse on behalf of Plaintiffs against these five

3    individual Defendants.   This is made explicit in their Complaint.

4    For example, in their Fourth cause of action, Plaintiffs allege

5    “the individual Defendants . . . are liable for compensatory and

6    punitive damages for their creation of an actual, particularized

7    danger that Plaintiffs would be sexually abused by a known,

8    sexual predator teacher, done in deliberate indifference. . . .”

9    Compl. ¶ 157.   Plaintiffs’ Complaint shows that they seek redress

10   for the emotional and psychological damages they allegedly

11   suffered from the harassment fostered by the deliberate

12   indifference of these individually named Defendants.    Compl ¶¶

13   153, 164.

14       Defendants’ contention that Plaintiffs’ allegation that

15   “individual defendants were acting within the course and scope of

16   their employment,” Compl. ¶ 13, is “clearly an attempt to hold

17   the School District vicariously liable.” is without merit.      Reply

18   at 7-8.   It is well-established that “state officers [are not

19   immune under the Eleventh Amendment] from personal liability

20   under section 1983 solely by virtue of the “official” nature of
21   their acts.”    Hafer, 502 U.S. at 31.   Thus, that the individual

22   Defendants “acted pursuant to their respective capacities, or

23   ‘under color of state law’” does not imply they are being sued in

24   their official capacities.   Opp’n at 11.

25       The Court finds that Plaintiffs have made clear the

26   “essential nature” of their Third and Fourth Claims as personal
27   capacity claims.   Id.   The Court therefore need not address

28   Plaintiffs’ argument regarding Defendants’ Answer to their
                                       10
1    Complaint.    Opp’n at 12.   Based on the essential nature of their

2    claims alone, it is clear the Eleventh Amendment does not bar

3    these claims.    The Court therefore DENIES judgment on these

4    claims.

5

6                                 III.   ORDER

7         For the reasons set forth above, the Court GRANTS in part

8    and DENIES in part Defendants’ motion for judgment on the

9    pleadings.

10        IT IS SO ORDERED.

11   Dated:    March 19, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         11
